Order, Supreme Court, New York County (George F. Roberts, J.), entered on or about January 24, 1992, denying, without prejudice, petitioners’ application for production of Grand Jury minutes, and granting respondents’ cross motion for a protective order against such production, unanimously affirmed, without costs.
In connection with a civil suit pending in Federal court, petitioners moved for release of the minutes of a Grand Jury investigation into the death of their son. In order to warrant such disclosure, it is well settled that the seeking party must demonstrate a compelling and particularized need therefor strong enough to overcome the presumption of confidentiality cloaking Grand Jury proceedings (Matter of District Attorney of Suffolk County, 58 NY2d 436, 444). Petitioners’ application was properly denied, and the cross motion properly granted, since the bare claim that Grand Jury minutes are needed to prepare for trial or would be useful in impeaching witnesses on cross-examination is insufficient to establish compelling need of proof that is dispositive and precludes an exercise of discretion by the court in favor of disclosure of the minutes (see, Melendez v City of New York, 109 AD2d 13, 19-20). *317Concur — Rosenberger, J. P., Ellerin, Wallach, Kupferman and Rubin, JJ.